Hon. Matthews Blanton       Opinion Ro. V-1527
County Attorney
Shackelford County         Re: Maximum compensation
Albany, Texas                  of county commission-
                               ers and other county
                               officials and their
                               deputies of Shackel-
Dear Sir:                      ford County.
         You have requeste,dan 0pFnlon concerning
the maximutncompensationof the county domissioners
and other c.ountyofficials of ShackelfordCounty and       _
their deputies,*assistants,and clerks.
          ShackelfordCounty has a population of
5,001 InhabitantsaccordLng to:the-1950Federal'cen-
SUB and a tax valuation of $10,879,560according to
the 1950 tax rolls. Its 'count officialswere com-
pensated on a fea.basis in 194iIand are now compen-
sated on a salarybasis.
          The compensationof the countg'comls-~
sioners is governed by Articles 2350 and 5912 g, V.C.S.
The compensationof.the county treasurer is governed
by the provisions of Section 1 of House Bill 265,
Acts 52nd Leg., R,S. 1951, ch. 391, p. 675'(Article
3943e, V.C.S.). The compensationof the remaining
county offiaials is governed by the provisions of
Section 3 of Article 3912g, V.C.S.
            Article 2350 provides in part:
         'Section 1. In counties having the
    following assessed valuation, respectively,
    as shown by the total assessed valuat$ons
    of all properties certified by the $ounty
    assessor and approved by the Commissioners
    Court, for county purposes, for the pre-
    vious year, from time to time, the County
    Commissionersof such counties shall each
    receive annual salaries not to exceed the
    amounts herein specified, said salaries
    to be paid in equal monthly installments,
.   .




        Hon. Matthews Blanton, page 2   (V-1327)


             at least one half W?:?), and not exaeed-
             Lng three-fourths (3/4), out of the Road
             and Bridge Fund, and the remainder out of
             the General Fund of the county; said as-
             sessed valuations and salaries applicable
             thereto being as follows:
             II
              . . .
             '$6,000,001and less than g,OOO,OOO not
             20 exceed $1,800,00.
             a~l~,~OO,OO1and less than 12,000,OOO
             ffottonexceed $2,200.00.
              . . .
                  Since ShackelfordCounty ha&a taxi
        valuation of $10,879,560.00(1950 tax rolls);the
        maximum compeesatlonall.owedthe county commlsslon-
        era under Article 2350 is $2200.00, Seation 1 'of
        Article 3912g authorizes an Increase in compensa-
        tion "not to exceed twenty-five (25%) per cent of
        the $um allowed under the law for the~fi&a+'ye;arof
                Since ShackelfordCounty had a tax valua-
        %?   in 1948 (1947 iax rolls) of $8 808 535.00
        the maximum allowed under the law t; thi bonnt$,comr
        missioners in 1948 was $1800.00.  Therefore,  Aliticle
        3912g authorizes an Increase in compensationnot to
        exceed $450.00 (25% of,$l800.00).
                  In view of the foregoing, it is our
        oplnion!thatthe maximum salary that may be.~paid
        the county c.ommissionersof ShaakelfordCounty dur-
        ing 1951 is $2650.00 ( 2200.00 plus $450.00).
        Att'jTGen. Op. V-1004 t1950).
                  Section 1 of House Bill 265, supra, pro-
        vides:
                  nIn each county in the State of Texas
             having a opulation of less than twenty
             thouaapd 720,000) inhqbitantsaccording to
             the lest preceding Federal Census, where
             all the county officers are compensatedon
             a salary basis, the CommissionersCourt
             shall determine annually the salary to be
             paid the county treasurer, provided that
             the annual salary to be paid to the County
             treasurer shall not be set at any sum less
             than One Thousand, Eight Hundred Dollars
    .   .

.



            Hon. Matthews Blanton, page 3. (V-1327)


                 ($1,800)     per annum.“
                      BY virtue of the above quoted provision,
            no maximum is prescribed for the county treasurer.
            Att'y Gen. Op . p-1216 (1951). Therefore, the corn-
            mleelonersl court may set the salary of the county
            treasurer at any reasonable amount not leas than
            $1800.00 per annum.

                       Since the county officers of Shackelford
            County were on a fee basis in 1948 and are now'compen-
            sated on a salary basis, the salary  of the remaining
            county bfficlala Is governed by the provlalons of
            Section 3, Article 3912g, V.C.S., rather thati.Arti-
            cle 3912e-12, V.G.S. Att'y Geq. Op, V-882 (1949).
                      Section 3 of Article 391.2g provldee:
                      "All of.auch offlaers who were pal&on
                 a fee baele during the fiscal year ~of1948,
                 and who ape .nouto be paid on a salary basis
                 shall be paid an annual salary in twelve (121
                 equal Installmentsof not less than the total
                 sum earned as aompensationbp him in hiti-of-
                 flclal.capacity for the ,fiscalyear tif.1935,
                 and not more than the maximum sum allowed
                 such officer under the laws ,existiingon Au-
                 gust 24, 1948, together with the twenty-
                 five (25%) per cent increase  allowed by this
                 Act within the discretion of the Commiasi,oners
                 court."
                       The maximum sum allowed under the law to    t
            the county officials of Shackelford County ln 1948
            was $3,750.00.   Articles  3883 and 3891, V.C.S;
            Therefore, the'maximum compensationthst may be paid
            the county ,offl.cials of ShaakelfordCoUnty
            by Section 3 of Article 3912g, Is $4687.50g&~8g?%
            Plus $937.50). In addition to the aompensatloh    pro-
            vided for In Section 3 of Article 3912g, the tax-
            assessor-collectoria entitled to the additional
            compensationprovided for in Section 57 of Article
            1436-1,   V.P.C., as amended by Senate Bill 271, Acts
            of 52nd Leg.,              ah. 368, p. 620. :SeeAtt'y
            Gen. Op. V-1294
                      While    Article   3912e-12
                                            is not applicable
            to the compensationof the county offlciale of
Hon. Matthews Blanton, page 4    (v-1327)



Shaakelford County by virtue of the provisions of
Section 3 of Article 3912g, it is noted that Sec-
tion 3 of Article 3912g does not apply to the depu-
ties, asslet&nts, and clerks, whose salaries are
governed~by 3912e-12 and Section 2 of Article 3912g,
since Shackelford County has a population of less
than 20,000 and its county officers are compensated
on salary basis. Article 3912e-12 authorizes a
salary of $3600.00 for the deputies, assistants,
and clerks. Section 2 of Article 39128 provides:
           :I
            "The CommissionersCourt in each county
      of this State is hereby authorized,when in
      their judgment the financial condLtlon of the
      county and the needs of the deputies, assis-
      tants and clerks of any district, county or
      precinct officer justify the increase, to
      enter an order Increasing the compensation
      of any such deputy~asslstant or clerk In an
      additlonal.amountnot to sxceed thirty-five
      (35s) per cent of the sumallowed under the
      law for the fiscal year of 1948."
            The sum allowed for the chief deputy,
assistant or clerk in ShaakelfordCounty under the
law in 1948 was $2250.00 and $1875.00 for the other
deputies, assistants, and clerks. Article 3902.
Section 2 of Article 3912 authorizes an increase
not to exceed $787.50 (359 of $2250.00) to'the chief
deputy, assistant, or clerk and an Increase not to
exceed $656.25 (35% of $1875.00) to the other depu-~
ties, assistants, and clerks.
            Therefore, the maximum salary that may
be    id to the chief deput assistant or clerk Is
443g.50   ($3600.00 plus $&.50) and tie maximum
salary that may be-paid to the other deputies, as-
sistants, and clerks Is $4256.25 ($3600.00plus
$656.25).

                       SUMMARY
            The maximum compensationof the County
      Commlsslonersof ShackelfordCounty Is now
      $2650.00.   Arts. 2350 and 3912g, V.C.S.;
      Att'y Gen. Op. V-l.004.
            The Comlssioners’  Court of Shackelford
       County may set the salary of the county
       treasurer at any reasonable sum not less
Bon. Matthews Blanton, page 5    (V-1327)



        than $1800.00. H.B. 265, Acts 52nd Leg.,
        R.S. 1951, ch. 391, p, 675; Att'y Gen. Op.
        V-1216.
                                    .
             The maximum compensationthat may be
        paid county officials of ShackelfordCounty
        is $4687.50,Art. 3912g, Sec. 3. In addi-
        tion to the compensationprovided for in
        Section 3 of Article 3912g, the tax assessor-
        collector is entitled to the additional compen-
        sation provided for In Section 57 of Article
        1436&l, V.P.C., as amended by Senate Bill
        271, Acts of 52nd Beg., R.S. 1951, ch. 368,
        p. 520.
              The maximum salary that may be paid to
        the ahief deputy, assistant, or clerk la
        $3383:;§9, and themaximum salary that may
        be paid to the other deputies, assistants,
        and clerks La $4256.25. Arts. 3883, 3891,
        3912e-12, and 3912g, V.C.S.
APPROVED:                           Yours very truly,
3. C..Davis, Jr.                      PRICE DARIEL
County Affairs Mvislon              Attorney General
Jesse P. Luton, Jr.
Reviewing Assistant
Everett Hutchinson
Executive Assistant
JR:mb